Holland, P. J.,
The adjudication was confirmed nisi on February 20, 1936, and on February 29, 1936, the City and County of Philadelphia filed two exceptions, which may be considered together as they involve the same subject matter.
*642The auditing judge considered in the adjudication the point raised by these exceptions, and, upon our reconsideration thereof in the light of the argument and brief of counsel, we are of the opinion that the auditing judge committed no error in the conclusions arrived at with reference thereto, which were sustained by the authorities cited, and that the exceptant’s position on this point is untenable.
And now, March 23, 1936, the two exceptions are dismissed, and the adjudication is confirmed absolutely.